185 F.2d 674
Joseph L. KAMOSKY, and Joseph G. Kamosky, a Minor, by Joseph L. Kamosky, Guardian, Appellants,v.OWENS-ILLINOIS GLASS COMPANY.
No. 10303.
United States Court of Appeals Third Circuit.
Argued December 22, 1950.
Decided December 29, 1950.

Appeal from the United States District Court for the Middle District of Pennsylvania, Albert L. Watson, J.
Henry M. Biglan, Scranton, Pa., for appellant.
Charles H. Welles, 3d, Scranton, Pa. (James W. Scanlon, Scranton, Pa., and Walter W. Harris, of O'Malley, Harris, Harris & Warren, Scranton, Pa., on the brief), for appellee.
Before MARIS, McLAUGHLIN and HASTIE, Circuit Judges.
PER CURIAM.


1
The plaintiffs have appealed from a judgment entered on a directed verdict for the defendant in a suit for damages for personal injuries suffered by the minor plaintiff when a beer bottle alleged to have been negligently manufactured by the defendant exploded. The trial judge held that the plaintiffs had failed to produce any substantial evidence from which the jury could have found that the bottle in question had been manufactured by the defendant. 89 F. Supp. 561. Our examination of the record satisfies us that the trial judge was right in so holding. The testimony of the expert witness upon which the plaintiffs rely was plainly insufficient to support a finding in their favor on this point. Since the plaintiffs thus failed to connect the defendant with the bottle which caused the injuries the trial judge was right in withdrawing the case from the jury and directing a verdict for the defendant.


2
The judgment of the district court will be affirmed.